Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The primary reasons for allowance is that the claims, as amended, recite “wherein: the lower case has a first wall constituting a part of the lower case and extending along the vehicle up-down direction; the upper case has a second wall constituting a part of the upper case, extending along the vehicle up-down direction, and disposed further inward of the casing than the first wall; and the head-up display device further has a connecting portion at which an upper end of the first wall in the vehicle up-down direction and a lower end of the second wall in the vehicle up-down direction are connected and that is provided with the fragile portion” which, in combination with the other recited features, are not taught and/or suggested either singularly or in combination within the prior art.
The closest prior art (Kanamori et al. (JP 2010-064708 A); Takei et al. (US 2015/0091331); Takahashi (US 2017/0059864); Kuzuhara et al. (US 2018/0045958)) discloses a head-up display device having a fragile portion (See the Non-Final rejection dated 2 November 2020), however, fail to teach the specifically claimed features as highlighted above (See also applicant’s arguments on pages 4-6 of the response filed 29 January 2021.).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941.  The examiner can normally be reached on Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
18 February 2021